         Case 1:21-cr-00028-APM Document 191 Filed 05/19/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          *
                                                  *
                   vs.                            *       Case No. 1:21-cr-00028-APM-2
                                                  *
DONOVAN CROWL                                     *
         Defendant                                *
                                                  *

                                              ooOoo

                                             ORDER

       Upon consideration of the Motion to Modify Conditions of Pretrial Release, filed by

Donovan Crowl and any response filed by the United States, good cause having been shown, it is

this ___ day of May, 2021, by the United States District Court for the District of Columbia,

       ORDERED:

       1.      That the Motion is hereby GRANTED;

       2.      That Mr. Crowl is hereby AUTHORIZED to leave his home for employment

purposes, with additional travel time to and from work, with advance notice to Pretrial Services; and

       3.      That all others Conditions of Release shall remain in place.

       4.    To the extent Mr. Crowl's Conditions of Release need to be designated as Home
       Confinement, instead of Home Incarceration, such adjustment is granted.

                                                               2021.05.19
                                                               08:56:09 -04'00'
                                      HONORABLE AMIT P. MEHTA
                                      UNITED STATES DISTRICT JUDGE
